DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 18 November 2021, the specification, claims, and abstract were amended. Based on these amendments, the objections to the drawings, abstract, specification, and claims and the rejections under 35 U.S.C. 112(a) and (b) set forth in the previous office action have been withdrawn.

Claim Interpretation
Claim 25 recites that “each cavity includes a separate compacting device”. Claim 29 depends from claim 25 and recites that “the compacting device includes an active or a passive mechanism”. The language of claim 29 is being interpreted to mean that each compacting device includes an active or passive mechanism.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “each cooled mold including a plurality of cavities”. Claim 27 depends from claim 25 and requires “a device for closing the cavity to apply a pressure directly to the cavity” (emphasis added). It is unclear to which cavity “the cavity” refers in claim 27. Previously, claim 27 recited that each cavity includes a device for closing the cavity. For purposes of examination, claim 27 will be interpreted as requiring a device for each cavity for closing that cavity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27, 29, 30, 32-36, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0108497 (“Chaslin”) in view of U.S. Patent Application Publication No. 2014/0335219 (“Altonen”) and U.S. Patent Application Publication No. 2015/0352763 (“Zoppas”).
Regarding claim 25, Chaslin discloses an injection overmolding device (see Figures 3-5 and paragraphs 27, 37, and 38) for forming molded objects (see paragraph 37) comprising:
an indexed rotary turret (the rotary table 400; see Figures 3 and 4 and paragraph 38) having a plurality of molds, each mold including a plurality of cavities (the rotary table 400 has five sectors, each equipped with a group of six moulding assemblies 50; see paragraph 38 and Figure 4; each moulding assembly 50 has a mould cavity 300; see Figures 4 and 5 and paragraph 41; the six dies 31 of the same sector of the rotary table 400 are grouped together in a die-carrier assembly 30, and the six punches 41 are grouped together in a punch-carrier assembly 40, such that each group of six moulding assemblies 50 constitutes a mold; see Figure 4 and paragraph 40);
a plurality of injection devices (the dosing actuators 13'; see Figure 4 and paragraph 43), each injection device associated with a corresponding cavity of a mold (see Id.); and
a plurality of operational stations arranged around the indexed rotary turret (see paragraph 38),
wherein the plurality of operational stations include
a first operational station for positioning an insert into at least some of the cavities of one of the plurality of the molds (see paragraph 27),

a third operational station for removing the at least partially cooled and molded objects with the inserts formed in the at least some of the cavities (see paragraphs 17, 23, and 38).
Chaslin does not disclose that the molds are cooled molds. However, the use of cooled molds is well known in the art. For example, Altonen discloses that “in order to remove sufficient levels of heat from molded parts for completion of a mold cycle and for further processing or ejection, the use of extensive cooling channels in multi-cavity molds is prevalent”. See paragraph 22. Altonen also discloses that “[c]onventional high productivity consumer product injection molding machines… employ complex cooling systems to reduce cycle time and improve productivity”. See paragraph 96. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cooled the molds of Chaslin to reduce cycle time and improve productivity, as taught by Altonen.
Chaslin does not disclose that each cavity includes a separate compacting device installed on the indexed rotary turret to exert a pressure on resin in the cavity. However, Zoppas discloses a spring 63 that produces a thrust on a punch 59 to promote a regular filling of a molding cavity 41' by melted resin during molding. See paragraph 88 and Figure 7a. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a spring with 

Regarding claim 26, modified Chaslin discloses wherein each cooled mold includes a device for locking the cooled mold to keep the mold closed during cooling (paragraphs 14, 15, 23, 24, 28, 30, 40, 41, and 46 of Chaslin all refer to locking; for example, paragraph 14 states that the moulding assembly comprises a manoeuvring device that locks the mobile parts of the moulding assembly).

Regarding claim 27, modified Chaslin discloses a device for closing the cavity to apply a pressure directly to the cavity during the injecting of the plastic material by the second operational station (the actuators discussed in paragraph 40 of Chaslin).

Regarding claim 29, modified Chaslin discloses wherein the compacting device includes an active or a passive mechanism (the spring 63 of Zoppas).

Regarding claim 30, modified Chaslin discloses wherein the first operational station includes a positioning device for placing the inserts into the respective cavities (see paragraph 27 of Chaslin, which states that the placement of the parts, skirts, inserts, or labels can be performed automatically).

Regarding claim 32, modified Chaslin discloses wherein the third operational station includes an unloading device (see paragraph 38 of Chaslin, which states that In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)).

Regarding claim 33, modified Chaslin discloses wherein another operational station of the plurality of operational stations is configured to perform at least one of increasing a cooling time, carrying out operations for monitoring, carrying out operations for actuating the molds, carrying out operations on the inserts, and carrying out operations on the molded objects (see paragraph 27 of Chaslin, which states that, downstream from the supply station, it is advantageous to install a device to control the presence and/or correct positioning of the skirts, inserts, labels, or parts in the mould cavities; paragraph 27 also refers to defect detection).

Regarding claim 34, modified Chaslin discloses wherein the indexed rotary turret includes between 5 and 8 operational stations (see paragraph 38 of Chaslin, which states that there are five workstations; see also paragraph 25 of Chaslin).

Regarding claim 35, modified Chaslin discloses wherein a number of molds arranged in the indexed rotary turret is equal to a number of operational stations (see paragraph 38 of Chaslin, which discloses that the rotary table 400 has five sectors, each equipped with a group of moulding assemblies 50, and that there are five workstations; 

Regarding claim 36, modified Chaslin discloses wherein a number of molds arranged in the indexed rotary turret is at least 5 (please see the rejection of claim 35).

Regarding claim 48, modified Chaslin discloses wherein the inserts include inserts of a same type or of a different type (see paragraph 27 of Chaslin, which states that parts, inserts, labels, or skirts can be placed in the cavities of the molds; such inserts are necessarily either of a same type or of a different type; there is no third possibility).

Response to Arguments
The Applicant's arguments filed 18 November 2021 have been fully considered, but they are not persuasive.
The Applicant argues that the introduction of Zoppas’ spring 63 into the apparatus of Chaslin would not have been obvious to one of ordinary skill in the art because it would require a change in the principle of operation and a substantial redesign. Specifically, the punch 59 and spring 63 features from Zoppas would have to be integrated into several cavities 300 having a specific injection nozzle structure 17, 25 to connect with injection head 10 as shown in Chaslin. Also, actuators 500 in Chaslin act from the lower part, while Zoppas’ molding cavity 41' is entirely arranged in the lower 
The Examiner respectfully disagrees. Chaslin discloses that each moulding assembly 50 is comprised of two mobile parts: a die 31 and a punch 41. See paragraph 40 and Figure 2. Similarly, Zoppas disclose a punch 59 that forms a component complementary to a molding cavity 41' to complete a mold. See paragraph 85 and Figures 7a and 7b. A spring 63 produces a thrust on the punch 59. See paragraph 88. The rejection of claim 28 in the office action dated 18 August 2021 stated that it would have been obvious “to have used a spring with each punch 41 of Chaslin… as taught by Zoppas”. See paragraph 62 of the office action. With reference to Figure 2 of Chaslin, it can be seen that biasing the punch 41 toward the die 31 with a spring would not have required a change in the principle of operation or a substantial redesign, as asserted by the Applicant. See also Figure 5 of Chaslin and compare with Figure 7a of Zoppas. Such a change would not have interfered with the injection nozzle structure 17, 25 of Chaslin. Also, it is unclear why the overall orientation of the apparatus matters to whether the spring 63 could be incorporated. In both Chaslin and Zoppas, the punch is being moved by an actuator. Whether the movement is upward or downward is immaterial (other than potentially requiring springs of different strengths).

The Examiner respectfully disagrees. As discussed immediately above, the spring 63 of Zoppas is installed to the punch 41 of Chaslin, and, as discussed in the rejection of claim 25, the punch 41 is part of a turret. In addition, given the similarities between the punch arrangements of Chaslin and Zoppas, it should be expected that modifying the punch of Chaslin in the manner taught by Zoppas would provide the benefits disclosed in Zoppas, i.e., promoting a regular filling of the mold cavities. See also paragraphs 88 and 119 of Zoppas.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744